Exhibit 10.13
 
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”), dated March 15, 2013, by and
between Caldera Pharmaceuticals, Inc., a corporation organized under the laws of
the State of Delaware with offices located at 278 DP Road, Suite D, Los Alamos,
New Mexico 87544 (the “Corporation”) and Benjamin Warner, an individual with a
residence at 903 Tewa Loop, Los Alamos, NM 87544 (the “Executive”).


1.                EMPLOYMENT; DUTIES


The Corporation hereby engages and employs Executive as the Chairman of the
Board of Directors, Chief Executive Officer and President of the Corporation,
and Executive hereby accepts such engagement and employment as Chairman of the
Board of Directors, Chief Executive Officer and President of the Corporation,
for the term of this Agreement as long as Executive desires to serve. It is
expected that Executive will perform such duties commensurate with such titles
and as the Board of Directors of the Corporation shall reasonably determine, and
the employment duties of Executive will include reporting directly to the Board
of Directors of the Corporation for the full time high quality performance of
directing, supervising and having responsibility for all aspects of the
operations and general affairs of the Corporation as directed by the Board of
Directors.  Executive further agrees to serve without additional compensation as
an officer or director of any subsidiaries of the Corporation upon request of
the Board of Directors.


2.                TERM


The term (the “Term”) of Executive’s employment shall be five (5) years from the
execution date of this Agreement unless terminated earlier under Section 6 of
this Agreement. The parties may extend the Term for an additional five (5) year
period upon mutual consent of Executive and the Board of Directors of the
Corporation, upon terms to be agreed upon by the parties.


3.                COMPENSATION


(A)             As compensation for the performance of his duties on behalf of
the Corporation, Executive shall receive the following:


(i)            Executive shall receive an annual base salary of Two Hundred
Fifty Thousand Dollars ($250,000) for the Term (the “Base Salary”), payable
semi-monthly.


(ii)          The Executive shall be eligible for an annual bonus payable in
cash or equity.  Any bonus that may be awarded will be in the sole and absolute
discretion of both the Compensation Committee and the Board of Directors of the
Corporation.  The amount of such bonus shall depend on the achievement by the
Executive and/or the Corporation of certain objectives to be established by the
Board or the Compensation Committee in consultation with the Executive, along
with such other factors the Board and Compensation Committee deems
relevant.  Any bonus for a given fiscal year shall be payable in one lump sum
upon approval by the Board of Directors of the Corporation or the Compensation
Committee, which shall be obtained by the Corporation on or about January 31 of
the following year.
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)          Executive shall receive 185,000 stock options with a strike price
of $1.50, vesting monthly at a rate of 15,417 options per month, starting on
April 1, 2013.


(B)              The Corporation shall reimburse Executive for all normal, usual
and necessary expenses incurred by Executive, including all travel, lodging and
entertainment, against receipt by the Corporation, as the case may be, of
appropriate vouchers or other proof of Executive’s expenditures and otherwise in
accordance with such Expense Reimbursement Policy as may from time to time be
adopted by the Corporation. The Corporation shall provide a computer, cellular
phone and office for Executive.


(C)              The Corporation shall provide Executive with full advance
indemnification to the extent permitted by Delaware law, including
indemnification for activities at all subsidiaries.


(D)              Executive shall be entitled to paid time off in accordance with
the Corporation’s policies in effect on March 15, 2013. The Corporation shall
provide Executive and his family with healthcare coverage pursuant to the
Corporation’s healthcare insurance policy plan, five million dollars in life
insurance benefitting his family, as well as any other benefits provided to
executive officers.


4.                CONFIDENTIAL INFORMATION


(A)              Executive agrees that during the course of his employment or at
any time thereafter, he will not disclose or make accessible to any other
person, the Corporation’s products, services and technology, both current and
under development, promotion and marketing programs, lists, trade secrets and
other confidential and proprietary business information of the Corporation or
any affiliates or any of their clients, except in the interest of the
Corporation or in the course of the business of the Corporation. Executive
agrees: (i) not to use any such information for himself or others except in the
interest of the Corporation, and (ii) not to take any such material or
reproductions thereof from the Corporation’s facilities at any time during his
employment by the Corporation other than to perform his duties hereunder, which
may include the use of computers, equipment, and facilities not owned by the
Corporation, including those owned by Executive. Executive agrees immediately to
return all such material and reproductions thereof in his possession to the
Corporation upon request and in any event upon termination of employment.


(B)              In the event that Executive breaches any provisions of this
Section 4 or there is a threatened breach, then, in addition to any other rights
which the Corporation may have, the Corporation shall be entitled, without the
posting of a bond or other security, to injunctive relief to enforce the
restrictions contained herein. In the event that an actual proceeding is brought
in equity to enforce the provisions of this Section 6, Executive shall not urge
as a defense that there is an adequate remedy at law, nor shall the Corporation
be prevented from seeking any other remedies which may be available. In
addition, Executive agrees that in the event that he breaches the covenants in
this Section 4, in addition to any other rights that the Corporation may have,
Executive shall be required to pay to the Corporation any amounts he receives in
connection with such breach.
 
 
2

--------------------------------------------------------------------------------

 
 
(C)              Executive recognizes that in the course of his duties
hereunder, he may receive from the Corporation or others information which may
be considered “material, non-public information” concerning a public company
that is subject to the reporting requirements of the United States Securities
and Exchange Act of 1934, as amended. Executive agrees not to:


(i)           Buy or sell any security, option, bond or warrant while in
possession of relevant material, non-public information received from the
Corporation or others in connection herewith, and


(ii)          Provide the Corporation with information with respect to any
public company that may be considered material, non-public information, unless
first specifically agreed to in writing by the Corporation.


5.                INVENTIONS DISCOVERED BY EXECUTIVE


Executive shall promptly disclose to the Corporation any invention, improvement,
discovery, process, formula, or method or other intellectual property, whether
or not patentable or copyrightable (collectively, "Inventions"), conceived or
first reduced to practice by Executive, either alone or jointly with others,
while performing services hereunder (or, if based on any Confidential
Information, within one (1) year after the Term): (a) which pertain to any line
of business activity of the Corporation, whether then conducted or then being
actively planned by the Corporation, with which Executive was or is involved;
(b) which is developed using time, material or facilities of the Corporation,
whether or not during working hours or on the Corporation premises; or (c) which
directly relates to any of Executive’s work during the Term, whether or not
during normal working hours. Executive hereby assigns to the Corporation all of
Executive’s right, title and interest in and to any such Inventions. During and
after the Term, Executive shall execute any documents necessary to perfect the
assignment of such Inventions to the Corporation and to enable the Corporation
to apply for, obtain and enforce patents, trademarks and copyrights in any and
all countries on such Inventions, including, without limitation, the execution
of any instruments and the giving of evidence and testimony, without further
compensation beyond Executive’s agreed compensation during the course of
Executive’s employment. All such acts shall be done without cost or expense to
Executive. Executive shall be compensated for the giving of evidence or
testimony after the term of Executive’s employment at the rate of $2,000/day.
Without limiting the foregoing, Executive further acknowledges that all original
works of authorship by Executive, whether created alone or jointly with others,
related to Executive’s employment with the Corporation and which are protectable
by copyright, are "works made for hire" within the meaning of the United States
Copyright Act, 17U.S.C.(S)101, as amended, and the copyright of which shall be
owned solely, completely and exclusively by the Corporation. If any Invention is
considered to be work not included in the categories of work covered by the
United States Copyright Act, 17U.S.C.(S)101, as amended, such work is hereby
assigned or transferred completely and exclusively to the Corporation. Executive
hereby irrevocably designates counsel to the Corporation as Executive's agent
and attorney-in-fact to do all lawful acts necessary to apply for and obtain
patents and copyrights and to enforce the Corporation's rights under this
Section.  This Section 7 shall survive the termination of this Agreement. Any
assignment of copyright hereunder includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as "moral rights" (collectively "Moral Rights"). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent the following
is allowed by the laws in the various countries where Moral Rights exist,
Executive hereby waives such Moral Rights and consents to any action of the
Corporation that would violate such Moral Rights in the absence of such consent.
Executive agrees to confirm any such waivers and consents from time to time as
requested by the Corporation.
 
 
3

--------------------------------------------------------------------------------

 
 
6.                TERMINATION


(A)              Executive’s employment hereunder shall continue as set forth in
Section 2 hereof unless terminated upon the first to occur of the following
events:


(i)                The Executive’s death.


(ii)           Just Cause, as defined below. In the event that the Corporation
intends to terminate the employment of Executive by reason of Just Cause, the
Corporation shall give the Executive written notice of the Corporation’s
intention to terminate Executive’s employment, and such termination may be
effective immediately, unless a cure period applies, in which case the
termination date may not precede the expiration date of the applicable cure
period. “Just Cause”, meaning the Executive’s:
 
(a)           gross insubordination; acts of embezzlement or misappropriation of
funds; fraud; dereliction of fiduciary obligations;


(b)           conviction of a felony or other crime involving moral turpitude,
dishonesty or theft;


(c)           willful unauthorized disclosure of confidential information
belonging to the Corporation or entrusted to the Corporation by a client;


(d)           material violation of any provision of the Agreement, which is not
cured by Executive within ninety (90) days of receiving written notice of such
violation by the Corporation;


(e)           willful failure to perform his written assigned tasks, where such
failure is attributable to the fault of Executive which is not cured by
Executive within ninety (90) days of receiving written notice of such violation
by the Corporation.


(iii)          “Without Just Cause”, meaning written notice by the Corporation
to the Executive of a termination without Just Cause and other than due to
death.


(iv)          Good Reason by the Executive. In the event that the Executive
intends to terminate his employment for Good Reason, the Executive shall give
the Corporation written notice of his intention to terminate his employment, and
such termination may be effective immediately, unless a cure period applies, in
which case the termination date may not precede the expiration date of the
applicable cure period. “Good Reason”, meaning a reasonable determination by the
Executive that the following has occurred:


(a)           a material breach by the Corporation of the terms of this
Agreement, which breach is not cured within thirty (30) days after notice
thereof from Executive; or


(b)           an assignment to Executive of any duties materially inconsistent
with Executive’s position(including status, office, title and reporting
requirements) authority, duties or responsibilities as contemplated by this
Agreement which results in material diminution in such position, authority,
duties or responsibilities, specifically excluding for this purpose an isolated
and insubstantial action not taken in bad faith which is remedies by the
Corporation after receipt of notice thereof given by Executive; or


(c)           a change in control which shall mean (a) any person becomes the
beneficial owner (as term is defined in the Securities Exchange Act of 1934)
directly or indirectly, of securities representing more than fifty percent (50%)
of the total voting power of Company’s shares; or (b) a change in the
composition of the Board of Directors as a result of which fewer than a majority
of the directors are Incumbent Directors.  Incumbent Directors shall mean
directors who are either directors of the Corporation on the date hereof or are
elected by the Board of Directors with the affirmative vote of a majority of the
Incumbent Directors at the time of election; or (c) the Corporation merges with
another corporation after which a majority of the shares of the resulting entity
are not held by shareholders of the Corporation prior to the merger.


(v)           “Without Good Reason”, meaning written notice by the Executive to
the Corporation of a termination without Good Reason.
 
(B)              If the Executive’s employment hereunder is terminated for any
reason, the Executive or his estate as the case may be, will be entitled to
receive the accrued base salary, vacation pay, expense reimbursement and any
other entitlements accrued by Executive under Section 3, to the extent not
previously paid (the sum of the amounts described in this subsection shall be
hereinafter referred to as the “Accrued Obligations”);  provided ,  however ,
that if Executive’s employment is terminated (1) by the Corporation without Just
Cause or by the Executive for Good Reason then in addition to paying the Accrued
Obligations, the Corporation shall continue to pay the Executive his
then-current base salary and continue to provide benefits to the Executive at
least equal to those which he had at the time of termination for a period the
longer of the remainder of the Term or of one year after termination
(“Severance”) and Executive shall have the right to exercise any vested options
until the earlier of the expiration of the severance or the expiration of the
term of the option, or (2) by reason of death, then in addition to paying the
Accrued Obligations, Executive or his heirs shall have the right to exercise any
vested options until the expiration of the term of the option. Subject to the
provisions of the next sentence, if the Executive is entitled to receive
Severance under this Agreement, the Severance will be provided in the form of
salary continuation, payable in accordance with the normal payroll practices of
the Corporation.
 
 
4

--------------------------------------------------------------------------------

 
 
7.                NOTICES


Any notice or other communication under this Agreement shall be in person or in
writing and shall be deemed to have been given (i) when delivered personally
against receipt therefor; (ii) one (1) day after being sent by Federal Express
or similar overnight delivery; (iii) three (3) days after being mailed
registered or certified mail, postage prepaid, return receipt requested, to
either party at the address set forth above, or to such other address as such
party shall give by notice hereunder to the other party; or (iv) when sent by
facsimile, followed by oral confirmation and with a hard copy sent as in (ii) or
(iii) above.


8.                SEVERABILITY OF PROVISIONS


If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other covenant
or provision unless so expressed herein.


9.                ENTIRE AGREEMENT MODIFICATION


This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in writing and signed by the parties hereto.


10.              BINDING EFFECT


The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the Corporation, its successors and assigns, and upon
Executive and his legal representatives. This Agreement constitutes a personal
service agreement, and the performance of Executive’s obligations hereunder may
not be transferred or assigned by Executive.


11.              NON-WAIVER


The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.


12.              GOVERNING LAW, DISPUTE RESOLUTION


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New Mexico of the United States of America
without regard to principles of conflict of laws.  The State of New Mexico shall
be the exclusive jurisdiction for any disputes arising under this Agreement and
the Parties hereby consent to such jurisdiction.


13.              HEADINGS


The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Corporation:


CALDERA PHARMACEUTICALS, INC.
 
 
 
 
By:
/s/ Edward Roffman, director
 
Title:
Authorized agent
 
 
 
 
Executive:
 
 
 
 
 
/s/ Benjamin Warner
 
 
BENJAMIN WARNER
 

 
 
6

--------------------------------------------------------------------------------